Citation Nr: 1628185	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  06-25 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for generalized muscle and joint pain, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117. 
 
2.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for a sleep disturbance/sleep disorder, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for left shoulder strain with AC joint arthritis.  

5.  Entitlement to service connection for chronic bilateral elbow strain with early degenerative changes.  

6.  Entitlement to service connection for chronic cervical spine strain with degenerative disc disease.  

7.  Entitlement to service connection for chronic left hand strain.  

8.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and B.J.H and J.M.T


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1984 to July 1984 and from January 1991 to January 1992.  The Veteran served in the Southwest Asia Theater of operations.

This case came to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Seattle, Washington (RO).  

In November 2008, the Veteran and two witnesses testified during a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript of that hearing has been reviewed and associated with the claims file. 

In February 2009, March 2010 and January 2012, the Board, in relevant part, remanded the case to the RO for further development.

The Board notes that as part of the January 2012 remand, the Board instructed that the Veteran be issued a statement of the case in regards to the issue of entitlement to an initial rating in excess of 10 percent for service-connected migraine headaches.  The Board further notes that in his August 2011 notice of disagreement the Veteran stated that his headaches should be rated as 30 percent disabling.  In a March 2015 rating decision, the RO assigned a 30 percent rating for the Veteran's headaches, effective the date of the Veteran's claim.  Therefore, the Board will not address this issue further.   

As will be discussed below, the Veteran's generalized muscle and joints pains have been attributed to his diagnosed musculoskeletal disabilities and/or his obesity.  The Board notes that the Veteran was granted service connection for his right ankle in a November 2005 rating decision.  The Board also notes that the RO denied service connection for obesity, a right hand disability, a right shoulder disability, and a low back disability in an October 2012 rating decision.  The Veteran did not perfect appeals in regards to these rating decisions.  As such, to the extent that the Veteran is claiming an increased rating or attempting to reopen these previously denied claims, the issues are referred to the AOJ for appropriate action in accordance with the revised regulations governing the filing of claims.  Therefore, these specific disabilities will not be adjudicated herein.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated March 1995 to February 2015.  

The issues of entitlement to service connection for a left shoulder strain with AC joint arthritis, chronic bilateral elbow strain with early degenerative changes, chronic cervical spine strain with degenerative disc disease, chronic left hand strain and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The evidence of record contains medical guidance explaining that the sign or symptom described by the Veteran as generalized muscle and joint pain is, as shown by examination, related to the known clinical diagnoses of left shoulder strain with AC joint arthritis; chronic bilateral elbow strain with early degenerative changes; chronic cervical spine strain with degenerative disc disease; and chronic left hand strain.  

3.  The evidence of record contains medical guidance explaining that the sign or symptom described by the Veteran as fatigue is, as shown by examination, related to the known clinical diagnoses of sleep apnea.  

4.  The evidence of record contains medical guidance explaining that the sign or symptom described by the Veteran as sleep disturbance/sleep disorder is, as shown by examination, related to the known clinical diagnoses of sleep apnea.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for generalized muscle and joint pain, as a manifestation of an undiagnosed illness or chronic multisymptom illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2.  The criteria for establishing service connection for chronic fatigue, as a manifestation of an undiagnosed illness or chronic multisymptom illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

3.  The criteria for establishing service connection for sleep disturbance/sleep disorder, as a manifestation of an undiagnosed illness or chronic multisymptom illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the notice requirements were accomplished by a letter sent in March 2005, prior to the initial rating decision.  A March 2006 letter included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, military personnel records, post-service VA and private treatment records and Social Security Administration (SSA) records have been associated with the claims file.  

The Veteran was afforded VA examinations in June 2006 and August 2010, with an addendum opinion in April 2011.  The Veteran was afforded another VA examination in August 2012.  The Board finds that, when taken together, the VA reports are adequate because it is based on the Veteran's medical history, review of the claims file, and is supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in November 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Additionally, the Board finds that the RO has substantially complied with the February 2009, March 2010 and January 2012 remand directives which included obtaining outstanding VA treatment records, obtaining the Veteran's SSA records and affording the Veteran new VA examinations.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).   

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his muscle and joint pains, chronic fatigue, and sleep disturbances are related to his military service, particular his exposures during his service in the Southwest Asia Theater of operations.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The Board notes that service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
Qualifying chronic disabilities include: (1) an undiagnosed illness; and (2) a medically unexplained chronic Multi-Symptom illness such as (but not limited to) chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders. 38 C.F.R. § 3.317(a)(2).  An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Turning to the evidence of record, the Veteran's DD 214 shows that he is in receipt of the Southwest Asia Service Medal with 2 Bronze Stars.  The Board thus finds that the Veteran is a Persian Gulf Veteran under 38 C.F.R. § 3.317.  As such, the claim turns on whether the Veteran has a qualifying chronic disability.  

In this regards, the Veteran's service treatment records show that in January 1991 the Veteran injured his right shoulder doing pushups.  

A March 1991 Southwest Asia Demobilization Redeployment medical evaluation shows that the Veteran reported that while in the Southwest Asia Region he injured his thumb.  The Veteran also reported he had nightmares and trouble sleeping.  He denied fatigue and swelling of body parts.  

An April 1991 redeployment report of medical examination shows that the Veteran's upper extremities and spine and other musculoskeletal were noted as normal.  

An April 1991 redeployment report of medical history shows that the Veteran reported broken bones and painful trick shoulder.  The Veteran denied swollen or painful joints, arthritis rheumatism or bursitis, bone joint or other deformity, lameness and frequent trouble sleeping.  

A July 1991 service treatment record shows that the Veteran injured his left hand.  

A December 1991 report of medical history shows that the Veteran was treated for a partial dislocation of the shoulder at Fort Ord.  The examiner also noted that the Veteran had a past history of, in pertinent part, fractures of the fingers and left thumb.  

An undated service treatment records shows that the Veteran reported problems falling asleep for the prior two days.  The Veteran was prescribed Robitussin PM.  

An August 1993 post-service VA treatment record shows that the Veteran reported, in relevant part, occasional joint aches since his service in Saudi Arabia.  

A March 1995 outpatient Gulf War examination shows that the Veteran complained of joint pain primarily in his fingers.  The Veteran reported that he was fatigued no matter what.  He also noted some daytime somnolence.  He noted that he snored but he was not sure if he has had any of those apneic episodes since his service time.  The examiner noted that the Veteran had joint pains with no evidence of arthritis.  The examiner noted that he would obtain rheumatoid factors.  

An August 1997 VA treatment record shows that the Veteran reported periodic subjective complaints of fever, fatigue, and night sweats of an uncertain etiology.  The Veteran reported that this had been going on for the prior four to give years.  

A December 1997 VA treatment record shows that the Veteran and his wife's history was consistent with obstructive sleep apnea and sleep deprivation.  The VA physician noted that the patient appeared to be suffering from chronic fatigue and sleepiness.  

A March 1998 VA treatment record shows that the Veteran was diagnosed with obstructive sleep apnea.  

A June 2002 private treatment record shows that the Veteran reported, in relevant part, that he has had fractures of his fingers and right elbow.  

An October 2002 VA treatment record shows that the Veteran was in a motor vehicle accident (MVA) and was diagnosed with a cervicothoracic strain/sprain syndrome.  

A December 2002 VA treatment record noted that the Veteran was in an MVA in October 2002 and injured his neck.  The Veteran reported that the pain in his left shoulder went down into his left arm and his pinky and ring fingers.  

In a March 2005 statement, the Veteran reported that while he was in Saudi Arabia at Camp 255 he was exposed to Sarin gas, a nerve agent.  The Veteran asserted that this was the cause of his current medical problems.  

A September 2005 letter from the Office of the Assistant Secretary of Defense noted that some years prior they contacted Gulf War veterans of units that were near Khamisiyah, Iraq, between March 10 and March 13, 1991, to inform them of possible exposure to very low levels of chemical warfare agents released during demolition operations following the war.  The letter also noted a slightly higher death rate due to brain cancer among service members assigned to units that might have been exposed.  

In a January 2006 statement the Veteran contended that his conditions could be traced back to the chemical warfare agents that he was exposed to in Khamisiyah, Iraq.  
The Veteran was afforded a Gulf War Guidelines VA examination in June 2006.  The Veteran reported that he had some exposure to "CS" tear gas for riot control.  The Veteran reported that he did use insect repellent, dog collars, and DEET.  The Veteran also reported that they used dusting methods and TTTs for prisoners.  He also reported that he was around some smoke from burning oil wells.  The Veteran also reported that he thought he may have been in an area where there was some fallout of some nerve gas.  The examiner noted that the Veteran had morbid obesity and obstructive sleep apnea and restrictive airway disease related to his obesity.  

The Veteran also reported that his sleep problem started after he got back from the Persian Gulf in 1992.  The Veteran reported that he has had the fatigue as long as he has had the sleep problem.  The examiner explained that the Veteran did not have abrupt onset of the fatigue.  The examiner noted that he does have other medical conditions which explain the fatigue, specifically a sleep disorder allowing only four hours of sleep.  The examiner noted that the Veteran would be expected to have daytime fatigue because he has sleep apnea.  The examiner explained that the sleep disorder was the cause of the Veteran's fatigue and he did not meet the criteria for a diagnosis of chronic fatigue syndrome.  The examiner also noted that the Veteran had both the sleep apnea condition and depression, which likely contribute to his sleep problems.  The examiner noted that the Veteran reported that he has difficulty falling asleep and then wakes up frequently as well.  

The examiner noted that the Veteran had a sleep study in June 1998, which showed upper airway resistance syndrome with significant desaturations.  The examiner noted that the Veteran has used a nasal CPAP since then, but he still gets only about three or hours of sleep per night.  The examiner noted that the Veteran wakes feeling un-rested and has the daytime fatigue as a result of not getting enough sleep.  The examiner explained that the Veteran's obstructive sleep apnea is not the sleep disturbance listed in criteria for chronic fatigue syndrome.  He noted that it is a separate medical condition which is the cause of the fatigue.  The examiner further noted that the Veteran reported that he walks a mile on a daily basis and does not have a 24 hour prolonged fatigue related to the exercise.  

The examiner explained that the Veteran's fatigue was clearly attributable to his obstructive sleep apnea to which his obesity contributes.  The examiner explained that fatigue is clearly to be expected when one only averages three or four hours of sleep per night.  The examiner explained that the Veteran clearly does not meet the criteria for chronic fatigue syndrome even if he were to meet six or more of the other ten minor criteria. The examiner noted that the Veteran did not have acute onset of the condition and does not have chronic nonexudative pharyngitis or a palpable cervical or axillary lymph nodes.  The examiner further explained that the sleep disturbance that the Veteran has is primarily related to his upper airway resistance syndrome, which is related to his obesity and not attributable to chronic fatigue syndrome.  Th examiner explained that his sleep condition was causing him fatigue.  The examiner concluded that it was not as likely as not that the Veteran met the diagnostic criteria for chronic fatigue syndrome, even if there was not clearly another medical cause for the fatigue.

The Veteran was afforded another VA examination in June 2006 for review of cervical tenderness and generalized muscle aches or weakness and migratory joint pain.  The Veteran reported that he was in the Gulf War and since his return when he awakes he has pain in his shoulders, elbows, hands, neck, ankles, and his hips.  He reported that these joint hurt on a daily basis.  He also reported that he does not have injurious episodes or trauma or instabilities.  The examiner noted that the Veteran has had EMGs and was worked up for carpal tunnel syndrome, which was negative.  The Veteran reported that his hands are achy and sore.  The examiner noted that the Veteran has doubled his weight in the last 10 to 15 years.  The Veteran reported that he does not have any knee pain and only has sporadic hip pain.  The Veteran reported that he had a workup in the past and they thought that his problem was associated with potassium.  The Veteran reported that they corrected his potassium but this did not change his symptoms.  

The examiner diagnosed, in relevant part, left shoulder strain with AC joint arthritis confirmed on x-rays; bilateral elbow and left hand chronic strains with elbows having early degenerative changes confirmed on x-rays; chronic cervical spine strain with degenerative disc disease confirmed on x-rays.  The examiner noted that the Veteran was a very overweight man who has chronic aches and pains throughout his entire body.  The examiner concluded that this was due to his weight. 

A July 2008 VA treatment record shows that the Veteran's obesity comorbidities included obstructive sleep apnea, arthritis and hypertension.  

In a September 2008 statement the Veteran reported that all his conditions were related to his service while in Saudi Arabia, Kuwait and Iraq.  He reported that he was in these countries for over one year during the Gulf War.  The Veteran reported that his muscle and joint condition started while in the Gulf and continued to get worse after returning home.  The Veteran reported that because of his condition he was unable to be active in his daily activities, therefore causing him to gain excessive weight.  The Veteran reported that he has been in pain since his time in the Gulf.

At the November 2008 Board hearing, the Veteran reported that he had symptoms of his joints and muscles aching.  The Veteran reported that he was a few miles down range from the explosion of the enemy dumps.  The Veteran reported that his symptoms of sleep problems, being tired all the time and joint and muscle pain began in the spring of being overseas.  The Veteran's wife reported that he did not have these symptoms before service.  

In a December 2008 statement the Veteran reported that when he was in Southwest Asia he seen by corpsman and doctors.  He reported that he was told that his symptoms of fatigue, muscle and joint pain, and sleep disturbances, especially the bad dreams, would go away when returned home.  The Veteran stated that he reported the same symptoms to the doctors at Fort Ord when he was receiving his out processing medical examinations.  He reported that they told him that with time the symptoms would go away.  He reported that a year later they had not gone away.  The Veteran reported that he tried to seek help from the VA but was told it would take over a year to get an appointment.  He reported that he has been complaining of the same symptoms since his service in the Gulf.  

In a December 2008 statement, the Veteran's wife reported that the doctors have stated that the Veteran's problems are due to him being overweight but he had the problems before he returned home and was not considered overweight then. 

In a January 2009 statement, the Veteran stated that in April 1991 he was seen at the 251st Evac at KKMC, Saudi Arabia by Doctor (major) C.B.  The Veteran noted that his exit physical reflects all of these claimed issues.

A November 2008 VA Persian Gulf Registry shows that the Veteran reported that his muscles hurt most of the time.  He described it as a tired hurt.  He reported that he has night sweats and some nightmares.  He reported that he tosses and turns a lot and is not rested in the morning.  He reported that he feels tired all the time.  He reported that he is irritable and his short-term memory and concentration are reduced.  He endorsed anhedonia.  He reported he is socially withdrawn, and is easily distracted.  The physician diagnosed, in relevant part, morbid obesity.  

In a February 2010 statement, the Veteran reported that he began having problems with sleeping while in service due to the stressors he experienced.

In a February 2010 statement, the Veteran's wife reported that she first met her husband in June of 1990.  She reported that he was physically active and in good health.  She reported that the Veteran began having trouble sleeping before he gained weight.  

In another February 2010 statement the Veteran reported that he had none of the symptoms before he went to Southwest Asia and he went to sick call for them while he was there.  The Veteran also reported that he complained about them when he returned to Fort Ord for demobilization and medical checks.  

In a July 2010 statement G.M reported that the Veteran reported to sick call in April for flu-like symptoms.  He reported that the Veteran reported to sick call in May during Demobilization/Redeployment examinations and was diagnosed with an irregular heartbeat.

In a July 2010 statement the Veteran reported that he was exposed to DEET, delousing powder, Malathion, and DDT.  The Veteran reported that in April he reported to sick call with flu-like symptoms and was told it was the "crud".  The Veteran reported that during the demobilization medical checks he complained of ringing in his ears, flu like symptoms, and was diagnosed with an irregular heartbeat.  The Veteran also reported that he was exposed to heavy amounts of oil smoke and smoke from burning trash and bodily wastes.  He reported that in July 1991 he reported to sick call for swelling in his fingers and wrist.  The Veteran reported that he reported the flu symptoms several times in order to get medication.  He reported that he also reported the headaches, nausea and muscle and joint pain.  He reported that in December 1991 at out processing they noted his flu-like symptoms muscle and joint pain headaches, rash, fatigue, and nausea etc.  He said that the doctor told him to give it time and it would clear up.  

The Veteran was afforded another VA examination in August 2010.  The examiner noted that the Veteran reported fatigue and generalized joint pain since 1991.  He reported that the muscle and joint pains were a "dull, deep ache".  The examiner noted that the there was no evidence he was ever seen by rheumatology for evaluation of this issue.  The examiner explained that for this reason, he had scheduled the Veteran for rheumatology evaluation.  

The examiner noted that the Veteran had his initial sleep study in May 1998 that showed "upper airway resistance syndrome with significant desaturation and excessive daytime somnolence." The examiner noted that a repeat sleep study from February 2009 documented sleep apnea.  The examiner noted that the Veteran has had a CPAP since 1998 which helped significantly with the daytime somnolence.  The Veteran reported that his sleep apnea type of symptoms started in the mid-1990s when his weight gain became severe.  The Veteran reported that his weight was around 214 pounds while in Iraq and by 1993 it was up to about 280 pounds.  The examiner concluded that the Veteran's sleep apnea did not start while the Veteran was in Iraq.  The examiner concluded that the Veteran's sleep apnea was secondary to significant weight gain.  The examiner explained that this was a specific diagnosis and was not an undiagnosed illness.  The examiner explained that this was not directly related to the Gulf War service.
The Veteran was afforded a VA orthopedic examination in August 2010.  The examiner noted that the Veteran was in the Gulf and he reported that he was exposed to various chemicals.  The examiner noted that the Veteran was now complaining about various poly arthralgias, or joints pains of various small joints which move around frequently and are related to his service in the Gulf.  The Veteran denied any injuries to any of these joints but states that these joints started bothering him with some early morning stiffness, mild achy discomfort, and soreness around March of 1991.  The Veteran denied visual problems such as conjunctival irritations.  The Veteran also denied significant TMJ problems in his jaws.  The Veteran stated that his hips in general have been very good with no trouble and that his knees also, in spite of his weight, have been quite good.  The examiner noted that the Veteran weighed 420 pounds.  The examiner noted the above VA examination and concluded that it was his opinion as an orthopedic surgeon that the Veteran did not have disorders or conditions that are related to orthopedic surgery.  The examiner also noted that he was not in a position to give an opinion concerning service connection for conditions of poly arthralgias and conditions that seem to be related to a rheumatology condition.  The examiner explained that the Veteran needed to be evaluated by a rheumatologist instead.  

The Veteran was afforded a VA rheumatology examination in August 2010.  The Veteran reported that he was exposed to topical insect repellents, flea collars, and insecticide powders.  He reported that he also had various conflict-related exposures such as oil and smoke fumes.  The Veteran related a history of having a flu-like syndrome in March of 1991 while stationed in the Persian Gulf.  Since that time he has noted continuous generalized aches and pains on a daily basis.  He also notes migratory joint pain especially in the small joints of the hands that may migrate to the other joint such as shoulders or knees or wrists.  The examiner explained that he was not able to locate this flu-like complex visit in the Veteran's military records.  The Veteran reported frequent vomiting and nauseous feeling on a daily basis.  He also reported chronic fatigue.  He reported poor sleep habits.  The Veteran reported that he has used a CPAP machine since 1997 that has partially helped.  The Veteran reported that he has gained some 200 pounds since his active military duty.  The Veteran reported that inactivity plays a part in increasing weight gain.  The examiner noted that the joint examination of the major and minor joints reveals no synovitis and good range of motion of the shoulders, elbows, wrists, and MCP and PIP joints of the hands.  The hip, knee, and ankle examination revealed no synovitis.  There were no fibromyalgia tender points identified.  The muscle examination revealed no tender or weak muscles.  

The examiner noted that the Veteran has a history of chronic fatigue and generalized joint and muscle aches and pains that he relates to his deployment to the Persian Gulf.  The examiner noted that he detected no findings of fibromyalgia tender points or other active pertinent rheumatology findings.  The examiner explained that by default or presumption, it was possible that the Veteran has some features of chronic fatigue syndrome with generalized muscle and joint pain since he states he was seen and evaluated for these flu-like symptoms while in the Persian Gulf.  The examiner noted that he was unable to document this piece of historical information.  The examiner concluded that in his opinion it was much more likely than not that this Veteran had advanced symptoms of fatigue and undefined muscle pain and arthralgias from inactivity secondary to poor conditioning from depression, morbid obesity and sleep apnea.  

In an April 2011 VA addendum the examiner stated that he received and reviewed the claims file.  The examiner explained that the historical data and facts that he referred to in his rheumatology attending note were confirmed.  He reported that the Veteran reported flu-like symptoms that were evaluated while in the Persian Gulf.  The examiner noted that he was unable to document this piece of historical information.  The examiner explained that his previous opinion and review are confirmed after review of the military file.  

In an August 2011 statement, the Veteran reported that his chronic fatigue, muscle pain, joint pain and sleep disturbance started while he was in the military.  The Veteran stated that he went to sick call numerous times.  The Veteran stated that the weight gain started about two years after the service because of the pain throughout his body. 

The Veteran was afforded another VA examination in August 2012.  The examiner concluded that the Veteran had not been diagnosed with chronic fatigue syndrome.  The examiner noted that the Veteran was seen by a rheumatologist in 2009, which did not render a diagnosis of chronic fatigue syndrome.  The examiner noted that the Veteran had been evaluated by Rheumatology for chronic fatigue syndrome or fibromyalgia aches and fibromyalgia and had not been diagnosed either.  The examiner also concluded that the Veteran's sleep disturbance/sleep disorder most probable etiology was sleep apnea.  The examiner explained that sleep disturbances are a hallmark symptom of sleep apnea.  The examiner also concluded that the most probable etiology of the Veteran's fatigue was morbid obesity and his sleep apnea.  The examiner explained that fatigue is a hallmark symptom of sleep apnea.  The examiner also concluded that the Veteran's generalized muscle and joint pains and fatigue were attributable to medical conditions which arose after January 1992, to include morbid obesity and multiple attendant musculoskeletal conditions detailed in the Veteran's medical records.

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding that the Veteran has a qualifying chronic disability.  Instead, the most competent and credible evidence shows that the Veteran's reported generalized joint and muscle aches, chronic fatigue and sleep disturbances/sleep disorder are symptoms of the Veteran's diagnosed left shoulder strain with AC joint arthritis; bilateral elbow chronic strains with early degenerative changes; chronic cervical spine strain with degenerative disc disease; and chronic left hand strain; and sleep apnea.  

The Board acknowledges the lay assertions of record that the Veteran's symptoms are manifestations of a qualifying chronic disability as a result of exposure to environmental hazards during the Gulf War.  The Board acknowledges that such lay statements on the issue of diagnoses are relevant though their probative value may be slight.  In any event, such lay statements seem to be premised on the Veteran's lay belief that there is an absence of any alternative diagnosis of his symptoms.  However, the diagnosis of his symptoms is medically complex and is not subject to lay observation by a layperson.  Accordingly, the Board finds the lay statements to be of minimal probative value compared to the detailed medical opinions regarding the diagnoses.

The Board also acknowledges that the Veteran has submitted documentation and articles regarding his exposures while in the Persian Gulf.  However, as noted above, the issue in this case is whether the Veteran has a qualifying chronic disability and such evidence does not speak to this element.  

In sum, as the record evidence before the Board establishes that the Veteran's symptoms of generalized joint and muscle aches, chronic fatigue, and sleep disturbances/sleep disorder have been associated with known clinical diagnoses, the Gulf War presumption of service connection under 38 U.S.C.A. § 1117 , and 38 C.F.R. § 3.317 do not apply.


ORDER

Entitlement to service connection for generalized muscle and joint pain, to include as due to an undiagnosed illness or other qualifying chronic disability is denied.   
 
Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness or other qualifying chronic disability is denied.  

Entitlement to service connection for a sleep disturbance/sleep disorder, to include as due to an undiagnosed illness or other qualifying chronic disability is denied.  


REMAND

Although the Veteran does not have a qualifying chronic disability, the Board notes that when a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110, 1131 is necessary.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Based on the diagnosis of record and the previous rating decisions issued by the RO, the Board must now also consider whether the Veteran is entitled to service connection for a left shoulder strain with AC joint arthritis; bilateral elbow chronic strains with early degenerative changes; chronic cervical spine strain with degenerative disc disease; chronic left hand strain; or sleep apnea.  

In this regard, the August 2012 VA examiner concluded that it was less likely as not that the disorders manifested by sleep disturbance/sleep disorder, fatigue and generalized muscle and joint pain is/are attributable to, incurred in or aggravated by service.  The examiner explained that there was no medical documentation of any disorders manifested by sleep disturbance/sleep disorder, fatigue and generalized muscle and joint pain in the service medical records.  The examiner noted that specific etiologies, unrelated to service, for these symptoms are identified.  The examiner explained that the Veteran's medical records are insufficient to state an exact date of onset for these symptoms, other than no such symptoms are documented prior to the Veteran's separation from service in January 1992 and there is no medical evidence identified in the Veteran's service treatment records which supports an assertion that these disorders or symptoms were incurred in or aggravated by service.  The examiner explained that the Veteran's symptoms are likely aggravated by morbid obesity.  The examiner noted that medical records document "he is incapacitated by this body weight".  The examiner explained that that there was no documentation of sleep disturbance/sleep disorder, fatigue and generalized muscle and joint pain in the separation exam, nor in the remainder of the service medical records.  

While the August 2012 VA examiner concluded that the Veteran's symptoms and disorders were not shown in-service, the Board finds that the examiner failed to address an undated service treatment record that shows that the Veteran reported problems falling asleep for the prior two days.  The examiner also did not address a March 1991 Southwest Asia Demobilization Redeployment medical evaluation that shows that the Veteran reported that while in the Southwest Asia Region he had nightmares and trouble sleeping.  The examiner also did not address a July 1991 service treatment record that shows that the Veteran was placed on a physical profile of not using his left hand for lifting or searching baggage.  Finally, the examiner failed to specifically address whether the Veteran's diagnosed disabilities were otherwise related to his exposures while in the Persian Gulf.  As such, the Board finds that an additional opinion is needed regarding the etiologies of the Veteran's diagnosed disabilities

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent evidence. The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated February 2015 to the present.

3. Then, the RO/AMC should obtain an opinion from an appropriate medical professional to determine the nature and etiology of the Veteran's disabilities. The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should then determine:

1) Whether it is at least as likely as not that the Veteran's left shoulder strain with AC joint arthritis is in anyway related to his military service, to include any exposures during his service in the Persian Gulf?

2) Whether it is at least as likely as not that the Veteran's bilateral elbow chronic strains with early degenerative changes is in anyway related to his military service, to include any exposures during his service in the Persian Gulf?

3) Whether it is at least as likely as not that the Veteran's chronic cervical spine strain with degenerative disc disease is in anyway related to his military service, to include any exposures during his service in the Persian Gulf?

4) Whether it is at least as likely as not that the Veteran's chronic left hand strain is in anyway related to his military service, to include any in-service treatment and/or exposures during his service in the Persian Gulf?

5) Whether it is at least as likely as not that the Veteran's sleep apnea is in anyway related to his military service, to include any in-service treatment for sleep problems and/or exposures during his service in the Persian Gulf?

In so opining the examiner should address an undated service treatment record that shows that the Veteran reported problems falling asleep for the prior two days; a March 1991 Southwest Asia Demobilization Redeployment medical evaluation shows that the Veteran reported that while in the Southwest Asia Region he had nightmares and trouble sleeping; a July 1991 service treatment record that that the Veteran was placed in a profile of not using his left hand for lifting or searching baggage; statements regarding exposures to various chemicals while in-service and the other lay and medical evidence of record.  

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


